Exhibit 99.1 Contacts:MediaInvestors Deanne LaneEdmund E. Kroll, Jr. (314) 725-4477(212) 759-0382 FOR IMMEDIATE RELEASE CENTENE CORPORATION ANNOUNCES 2 ST. LOUIS (December 16, 2010)—Centene Corporation (NYSE: CNC) announced today its 2011 financial guidance. The discussions below are in the context of continuing operations and all financial ratios exclude premium taxes. For its 2011 fiscal year, the Company expects: · Premium and Service revenue in the range of $4.9 billion to $5.1 billion. · Earnings per diluted share of approximately $2.00 to $2.10. · Consolidated Health Benefits Ratio of approximately 84% to 85% which is within our long-term targeted range of 84% to 86%. · Consolidated G&A expense ratio in the range of 12.0% to 12.5%. · Effective tax rate, excluding non-controlling interest, of approximately 38.5% and diluted shares outstanding of approximately 51.5 million. · Days in claims payable between 43 and 48 as we continue to pay claims faster through improvements in our operations. Centene reaffirms its 2010 financial guidance in the previously announced ranges. Full year 2010 earnings will be reported on February 8th, 2011, with the conference call at 8:30 AM (Eastern Time). Centene will host an investor meeting, including a question-and-answer session, to discuss the details of its guidance. The meeting will begin promptly today at 8:30 AM (Eastern Time) and end approximately at 10:30 AM (Eastern Time).Michael F. Neidorff, Chairman and Chief Executive Officer, and William N. Scheffel, Executive Vice President, Chief Financial Officer and Treasurer, of Centene Corporation will host the meeting, which also will be webcast live before an audience of investors at the New York Helmsley Hotel on East 42nd Street in New York City. Investors and other interested parties who are unable to attend in person are invited to listen to the investor meeting via a live audio webcast on the Company's website at www.centene.com, under the Investors section. In addition, questions can be submitted via e-mail at:Questions@centene.com. About Centene Corporation Centene Corporation, a Fortune 500 company, is a leading multi-line healthcare enterprise that provides programs and related services to the rising number of under-insured and uninsured individuals. Many receive benefits provided under Medicaid, including the Children’s Health Insurance Program (CHIP), as well asAged, Blind or Disabled (ABD), Foster Care, long-term care, otherstate-sponsored programs and Medicare (Special Needs Plans). Centene’s CeltiCare subsidiary offers states unique “exchange-based” and other cost-effective coverage solutions for low-income populations. The company operates local health plans and offers a range of health insurance solutions. It also contracts with other healthcare and commercial organizations to provide specialty services including behavioral health, life and health management, managed vision, telehealth services, and pharmacy benefits management. More information regarding Centene is available at www.centene.com. The information provided in this press release contains forward-looking statements that relate to future events and future financial performance of Centene. Subsequent events and developments may cause the Company's estimates to change. The Company disclaims any obligation to update this forward-looking financial information in the future. Readers are cautioned that matters subject to forward-looking statements involve known and unknown risks and uncertainties, including economic, regulatory, competitive and other factors that may cause Centene's or its industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Actual results may differ from projections or estimates due to a variety of important factors, including Centene's ability to accurately predict and effectively manage health benefits and other operating expenses, competition, changes in healthcare practices, changes in federal or state laws or regulations, inflation, provider contract changes, new technologies, reduction in provider payments by governmental payors, major epidemics, disasters and numerous other factors affecting the delivery and cost of healthcare. The expiration, cancellation or suspension of Centene's Medicaid Managed Care contracts by state governments would also negatively affect Centene. ###
